 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
     COACH, INC., and COACH SERVICES,               Case No.: CV 17-4775-DMG (KSx)
11
     INC.,                                          PROTECTIVE ORDER [195]
12
13                 Plaintiffs,
14                 vs.
15
     CITI TRENDS, INC., and KELLY
16
     MARTIN,
17
18                 Defendants.

19
20         Plaintiffs Coach, Inc. and Coach Services, Inc. (“Plaintiffs”) and Defendants Citi
21   Trends, Inc. and Kelly Martin (“Defendants”) have agreed to this Protective Order on the
22   terms and conditions set forth below. Pursuant to the parties’ agreement to the terms of
23   an appropriate Protective Order, and for good cause shown, IT IS HEREBY ORDERED
24   as follows:
25         1. Any photograph taken of Coach’s goods in connection with Defendants’
26   inspection of the exemplars shall be treated as “Confidential-Attorney’s Eyes Only.” The
27   photographs shall be used only for the purpose of this litigation, including any post-trial
28   or appellate proceedings, and not for any other business, proceeding, litigation, or other


                                                  -1-
 1   purpose whatsoever. Defendants’ counsel may disclose the photographs only to the
 2   Court, Plaintiffs’ counsel, and agents needed to perform services such as copying,
 3   drafting of exhibits, and support and management services. Defendants’ counsel may
 4   give advice and opinions to Defendants based on their evaluation of the photographs, but
 5   shall not reveal the content of such photographs unless expressly authorized by Coach’s
 6   counsel pursuant to an agreement to that effect.
 7         2. Within thirty (30) days after the conclusion of litigation between the parties, all
 8   copies of the photographs, with the exception of one electronic archival copy to be kept
 9   with the files related to this litigation in accordance with Defendants’ counsel’s risk
10   management policies, shall be deleted by Defendants’ counsel from all electronic
11   devices, document management systems and any other location, and all physical copies
12   of the photographs shall be securely destroyed. Defendants shall, upon request, provide
13   Plaintiffs with a certificate of compliance with the terms of this paragraph.
14         3. The restrictions provided for above shall not terminate upon the conclusion of
15   this lawsuit, but shall continue until further order of this Court. This Stipulated
16   Protective Order is without prejudice to the right of a party hereto to seek relief from the
17   Court, upon good cause shown, from any of the provisions provided herein.
18         IT IS SO ORDERED.
19
20   DATED: February 24, 2020                       ________________________________
21                                                  DOLLY M. GEE
                                                    UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28


                                                  -2-
